Citation Nr: 1631242	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of cerebrovascular accident with a history of right-sided weakness.

2.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia with a history of arthritis, residuals of right knee injury (right knee disability).


REPRESENTATION

Appellant represented by:	Tod M. Leaven, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to November 1988, and from March 1990 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2016, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2015).  The Board also notes that during the June 2016 hearing, the Veteran's attorney reiterated his Privacy Act request for a copy of the Veteran's file; the request was fulfilled in July 2016.

The issue of service connection for erectile dysfunction, to include as secondary to service-connected cerebrovascular accident with a history of right-sided weakness, was raised by the record during the June 2016 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations to ascertain the current nature and severity of his service-connected residuals of cerebrovascular accident with a history of right-sided weakness and right knee disability.  The Board notes that the Veteran was most recently afforded VA examinations in June 2011.  However, during his June 2016 Board hearing, the Veteran testified that his symptomatology had worsened.  With regard to his service-connected residuals of cerebrovascular accident with a history of right-sided weakness, the Veteran complained of increased weakness, numbness, and pain, as well as problems gripping in both his right upper and lower extremities.  With regard to his service-connected right knee disability, he reported increased pain after walking long distances, as well as feeling that his knee was grinding.  Additionally, the Veteran submitted a June 2016 statement from his sister describing her observations through the years and the Veteran's decreased strength.

In light of the allegations of worsening, and the lack of additional medical evidence that adequately addresses the level of impairment caused by his service-connected disabilities since his last examinations, a remand is necessary in order to schedule him for new examinations that address the severity of these disabilities. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  In this regard, treatment records dated through November 9, 2011, are associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claims, and associate them with the record.  Such records dated through April 8, 2014, have been associated with the Veteran's claims file.

2.  Afford the Veteran a VA examination in order to determine the current nature and severity of his service-connected residuals of cerebrovascular accident with a history of right-sided weakness.  

3.  Afford the Veteran a VA examination in order to determine the current nature and severity of his service-connected right knee disability.  

4.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


